April 30, 2015




                                 JUDGMENT

                 The Fourteenth Court of Appeals
                   WILLIAM WADE BARTLETT, Appellant

NO. 14-14-00058-CV                          V.

                       LORI LEE BARTLETT, Appellee
                     ________________________________

      This cause, an appeal from the judgment in favor of appellee, Lori Lee
Bartlett, signed October 22, 2013, was heard on the transcript of the record. We
have inspected the record and find no error in the judgment. We order the
judgment of the court below AFFIRMED.

      We order appellant, William Wade Bartlett, to pay all costs incurred in this
appeal.

      We further order this decision certified below for observance.